This was an action to recover damages for personal injury. The plaintiff alleged that the defendant was engaged as overseer for the Onslow County road commission, and while building a certain road negligently left a stump in it and that the car in which the plaintiff was traveling was driven against the stump, whereby the plaintiff was injured. At the conclusion of the evidence the action was dismissed as in case of nonsuit. We have carefully examined the record and are of opinion that it does not disclose a case of actionable negligence. The judgment is
Affirmed.